—In an action to recover damages for fraud and breach of a promissory note, the defendant appeals from an order of the Supreme Court, Nassau County (Davis, J.), dated December 19, 2001, which denied his motion for leave to renew a prior motion, inter alia, for summary judgment dismissing the first cause of action asserted in the complaint.
Ordered that the order is affirmed, with costs.
Contrary to the defendant’s contention, the Supreme Court properly denied his motion for leave to renew, as it was not based upon newly-discovered evidence and there was no adequate explanation for the defendant’s failure to submit the purportedly new evidence at the time of the prior motion (see CPLR 2221 [e]; Scott v Avis Rent A Car, 289 AD2d 471; see also Matrix Fin. Servs. Corp. v McKiernan, 295 AD2d 579). Smith, J.P., O’Brien, Krausman and Rivera, JJ., concur.